


110 HR 2615 IH: To amend title 10, United States Code, to repeal the

U.S. House of Representatives
2007-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2615
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2007
			Mr. Cummings
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to repeal the
		  limitation on the authority of the Department of Defense to issue security
		  clearances for certain persons.
	
	
		1.Repeal of limitation on
			 authority of Department of Defense to issue security clearances
			(a)RepealSection
			 986 of title 10, United States Code, is repealed.
			(b)Table of
			 sectionsThe table of sections at the beginning of chapter 49 of
			 such title is amended by striking the item relating to section 986.
			
